ICJ_148_WhalingAntarctic_AUS_JPN_2013-02-06_ORD_01_NA_02_FR.txt.                                                                                                14




                                         OPINION INDIVIDUELLE
                                   DE M. LE JUGE CANÇADO TRINDADE

                    [Traduction]
                                                 table des matières

                                                                                       Paragraphes
                       I. Introduction                                                       1-3
                      II. La déclaration d’intervention de la Nouvelle-Zélande              4-11
                     III. Les observations écrites de l’Australie et du Japon sur la
                          déclaration d’intervention de la Nouvelle-Zélande                12-18
                     IV. Les commentaires de la Nouvelle-Zélande sur les observa-
                         tions écrites du Japon                                            19-20
                      V. Transcender le consentement des parties                           21-23
                     VI. Intervention à la discrétion de la Cour et intervention de
                         droit24-52
                          1. Origines historiques                                     25-34
                          2. L’intervention à la discrétion de la Cour (article 62 du
                             Statut)35-37
                          3. L’intervention de droit (article 63 du Statut)           38-40
                          4. Précédents dans la jurisprudence de la CPJI et de la CIJ 41-52
                    VII. Intérêt collectif et garantie collective                          53-60
                    VIII. La dimension préventive                                          61-63
                     IX. La résurrection de l’intervention dans le règlement des
                         différends portés récemment devant la Cour                        64-68
                      X. Observations finales                                              69-76

                                                         *

                                                 I. Introduction

                       1. J’ai voté, ce 6 février 2013, pour l’adoption de la présente ordon-
                    nance de la Cour internationale de Justice (CIJ), par laquelle celle-ci s’est
                    prononcée favorablement sur la recevabilité de la déclaration d’interven-
                    tion en l’affaire de la Chasse à la baleine dans l’Antarctique, opposant
                    l’Australie au Japon, que la Nouvelle‑Zélande a déposée en vertu du
                    paragraphe 2 de l’article 63 du Statut de la Cour. En prenant cette déci-

                                                                                               15




4 CIJ1041.indb 27                                                                                    3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 15

                    sion, et en autorisant il y a un an et demi, par son ordonnance du 4 juil-
                    let 2011, la Grèce à intervenir au titre de l’article 62 du Statut dans
                    l’affaire des Immunités juridictionnelles de l’Etat, qui opposait l’Allemagne
                    à l’Italie, la Cour a contribué au développement du concept d’interven-
                    tion dans le règlement judiciaire des différends internationaux.
                       2. Une intervention repose sur des fondements fort différents selon
                    qu’elle relève de l’article 63 ou de l’article 62 du Statut, différence qui met
                    en jeu un certain nombre de points qui n’ont pas jusqu’à présent été
                    convenablement ou suffisamment étudiés. Au vu de l’importance que j’at-
                    tache aux questions dont la Cour est appelée à s’occuper explicitement ou
                    implicitement en l’affaire de la Chasse à la baleine dans l’Antarctique, il
                    m’a paru indispensable d’exposer dans la présente opinion le fondement
                    de ma position sur tous les aspects du concept d’intervention. Cet exposé
                    m’a paru d’autant plus nécessaire que, si je me suis associé à la conclusion
                    de la Cour et si j’ai voté pour l’adoption de la présente ordonnance, je l’ai
                    fait à l’issue d’un raisonnement autre que celui qu’elle a suivi.
                       3. Je commencerai par passer en revue tous les documents versés au
                    dossier de l’affaire qui se rapportent à l’intervention, soit : a) la déclara-
                    tion d’intervention faite par la Nouvelle‑Zélande (en vertu de l’article 63) ;
                    b) les observations écrites de l’Australie et du Japon sur cette déclaration ;
                    c) les observations de la Nouvelle‑Zélande sur celles du Japon. J’exami-
                    nerai ensuite, sous l’angle de la théorie du droit international, les points
                    qui me semblent particulièrement importants pour l’étude du sujet que je
                    traite ici : a) le consentement des parties, et pourquoi il faut le transcen-
                    der ; b) l’intervention à la discrétion de la Cour (fondée sur l’article 62 de
                    son Statut) et l’intervention de droit (déclarée en vertu de l’article 63 du
                    Statut) : les origines historiques et la formation du concept d’intervention,
                    et les précédents relevés dans la jurisprudence de la Cour et de la Cour
                    permanente de Justice internationale (CPJI) ; c) l’intérêt collectif et la
                    garantie collective ; d) la dimension préventive ; et e) la résurrection
                    récente de l’intervention dans le règlement des différends internationaux
                    portés devant la Cour. Ayant ainsi examiné le sujet, il ne me restera plus
                    qu’à exposer les conclusions de ma réflexion sur l’intervention.


                         II. La déclaration d’intervention de la Nouvelle‑Zélande

                       4. Dans la déclaration d’intervention dans l’affaire de la Chasse à la
                    baleine dans l’Antarctique qu’elle a faite le 20 novembre 2012 en vertu du
                    paragraphe 2 de l’article 63 du Statut de la Cour et du paragraphe 2 de
                    l’article 82 de son Règlement, la Nouvelle‑Zélande, s’appuyant sur la
                    jurisprudence de la Cour 1, affirme que celle‑ci a reconnu que l’article 63
                    confère un droit d’intervention lorsque l’Etat concerné limite son inter-

                       1 Dans sa déclaration d’intervention, la Nouvelle‑Zélande fait référence à l’affaire

                    Haya de la Torre (Colombie c. Pérou), arrêt, C.I.J. Recueil 1951, p. 76, et à l’affaire du
                    Plateau continental (Tunisie/Jamahiriya arabe libyenne), requête à fin d’intervention, arrêt,
                    C.I.J. Recueil 1981, p. 13 et 15, par. 21 et 26.

                                                                                                              16




4 CIJ1041.indb 29                                                                                                   3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 16

                    vention « à la question qu’il s’agit d’interpréter en l’espèce », mais « n’au-
                    torise pas une intervention générale en l’affaire » 2. Pour se prévaloir de ce
                    droit, la Nouvelle‑Zélande invoque sa qualité de partie à la convention
                    pour la réglementation de la chasse à la baleine de 1946 (ci‑après « la
                    convention »).
                        5. La Nouvelle‑Zélande explique qu’elle estime devoir intervenir pour
                    exposer à la Cour son interprétation des dispositions pertinentes de la
                    convention. Elle affirme que, consciente des limites de son droit d’inter-
                    vention, elle se borne à vouloir présenter ses vues sur les points d’interpré-
                    tation que la Cour devra considérer pour régler l’affaire, en particulier
                    ceux concernant l’article VIII de la convention. Elle souligne qu’elle ne
                    cherche nullement à devenir partie à l’instance, et qu’elle a conscience
                    que, si elle est admise à intervenir au titre de l’article 63, l’interprétation
                    de la convention retenue par la Cour dans son arrêt sera également obli-
                    gatoire à son égard 3.
                        6. La Nouvelle‑Zélande passe ensuite en revue les dispositions de la
                    convention en cause dans la présente affaire. Elle déclare que le principal
                    point de droit sur lequel l’Australie et le Japon sont en désaccord est « la
                    licéité de la chasse à la baleine à grande échelle en vertu d’un permis spé-
                    cial dans le cadre du programme JARPA II [qui] est menée sur la base
                    d’un permis spécial délivré par le Gouvernement japonais au titre de
                    l’article VIII de la convention » 4. Elle affirme que l’interprétation de
                    ­
                    ­l’article VIII (en particulier de son paragraphe 1) aura une incidence
                     directe sur le règlement de l’affaire 5. La Nouvelle‑Zélande expose ensuite
                    son interprétation desdites dispositions 6. Elle affirme notamment que « les
                    parties à la convention ne peuvent pratiquer la chasse à la baleine que
                    conformément aux dispositions de la convention et de son annexe » 7.
                        7. La Nouvelle‑Zélande soutient également que la convention « consti-
                    tue un régime juridique complet », dont « l’objectif central » consiste « à
                     remplacer l’action unilatérale des Etats par un système de réglementation

                        2 Plateau continental (Tunisie/Jamahiriya arabe libyenne), requête à fin d’intervention,

                    arrêt, C.I.J. Recueil 1981, p. 15, par. 26.
                        3 Déclaration d’intervention de la Nouvelle‑Zélande, p. 5‑9, par. 1‑13. La Nouvelle‑­

                    Zélande indique également que, conformément au paragraphe 1 de l’article 82 du Règle-
                    ment de la Cour, elle a déposé sa déclaration « à la première occasion qui s’offr[ait] raison-
                    nablement à elle ». Elle explique ensuite comment elle est devenue partie à la convention,
                    rappelant le dépôt de son instrument de ratification et sa notification d’adhésion du 15 juin
                    1976, qui a pris effet le même jour (ibid., p. 7‑9, par. 10-11, 14).
                        4 La Nouvelle‑Zélande fait ici référence aux paragraphes 29 et 35‑37 de la requête intro-

                    ductive d’instance de l’Australie, p. 15 et 17, et renvoie également au site Web de la CBI,
                    rubrique « Recent Special Permits : Japan ».
                        5 Déclaration d’intervention de la Nouvelle‑Zélande, p. 9‑11, par. 14‑17.
                        6 La Nouvelle‑Zélande fonde son interprétation de la convention sur les articles 31

                    et 32 de la convention de Vienne sur le droit des traités de 1969.
                        7 La Nouvelle‑Zélande soutient à cet égard que, « en devenant parties à la convention,

                    les gouvernements contractants ont convenu de n’autoriser leurs ressortissants à pratiquer
                    la chasse à la baleine que conformément à la convention et à son annexe » ; voir la déclara-
                    tion d’intervention de la Nouvelle‑Zélande, p. 11‑13, par. 18‑23.

                                                                                                              17




4 CIJ1041.indb 31                                                                                                    3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 17

                    collective qui soit propre à assurer la conservation et la gestion des
                    baleines » 8. Selon elle, les Etats parties à la convention ont collective­
                    ment intérêt à ce que des recherches scientifiques soient réalisées et des
                    informations recueillies, de sorte que la Commission baleinière inter­
                    nationale (CBI), organe qui a le pouvoir d’adopter des règles contrai-
                    gnantes « au sujet de la conservation et de l’utilisation des ressources
                    baleinières », puisse s’acquitter convenablement des fonctions que lui
                    assigne la convention 9.
                       8. La Nouvelle‑Zélande fait valoir que, dès lors que la CBI a imposé
                    une limite de capture égale à zéro, il est interdit aux Etats parties à la
                    convention de pratiquer la chasse à la baleine à des fins commerciales.
                    Elle ajoute que la mise à mort, la prise ou le traitement des baleines
                    (autres que les petits rorquals) par des navires‑usines sont également
                    interdits, et que toute chasse commerciale est prohibée dans l’océan
                    Indien et dans l’océan Austral. Elle fait valoir de plus que ces règles s’im-
                    posent à toutes les parties à la convention qui ne s’y sont pas opposées en
                    élevant des objections selon la procédure prévue au paragraphe 3 de l’ar-
                    ticle V de celle‑ci 10.
                       9. La Nouvelle‑Zélande considère que les parties à la convention ne
                    peuvent pratiquer la chasse à la baleine au titre de « permis spéciaux »
                    qu’en conformité avec l’article VIII, expliquant que la mise à mort de
                    baleines au titre de permis spéciaux n’est autorisée qu’aux fins limitées de
                    la « recherche scientifique ». C’est pourquoi, selon elle, la délivrance de
                    permis spéciaux est subordonnée à des conditions procédurales précises,
                    dont l’obligation de notification, la soumission des projets à un examen
                    préalable donnant lieu à observations, et l’obligation de rendre compte
                    des résultats par l’entremise de la CBI et du comité scientifique. Elle
                    affirme aussi que, « lorsqu’un permis spécial est accordé sans que les
                    conditions énoncées à l’article VIII soient réunies, la chasse à la baleine
                    pratiquée en vertu de ce permis tombe sous le coup des autres dispositions
                    de la convention et du règlement y annexé, y compris de l’interdiction
                    frappant la chasse à la baleine à des fins commerciales » 11.
                       10. Elle passe ensuite en revue les conditions auxquelles doit satisfaire
                    un permis spécial délivré au titre de l’article VIII, et déclare que, même si
                    elle comporte la collecte de données scientifiques, la chasse à des fins
                    autres que la recherche scientifique n’est pas autorisée par l’article VIII.
                    Elle ajoute que la condition selon laquelle la chasse doit être entreprise en
                    vue de recherches scientifiques est un élément essentiel de l’article VIII, et
                    que la question de savoir si le programme en cause a pour but la recherche
                    scientifique doit être tranchée sur la foi d’une évaluation objective. Elle
                    soutient également que, selon l’article VIII, un Etat partie qui délivre un
                    permis spécial doit assortir celui‑ci de « restrictions en ce qui concerne le

                      8 Déclaration d’intervention, p. 13, par. 21 (les italiques sont de nous).
                      9 Ibid., p. 11‑15, par. 18‑23.
                      10 Ibid., p. 15, par. 24.
                      11 Ibid., p. 15‑17, par. 25‑26.



                                                                                                   18




4 CIJ1041.indb 33                                                                                       3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 18

                    nombre » et « d’autres conditions », et que, lorsqu’il fixe ces restrictions, il
                    doit pouvoir montrer que le nombre des captures prévues est propor-
                    tionné aux objectifs des travaux de recherche et se limite au minimum que
                    nécessitent ceux‑ci, et que les captures ne nuiront pas à la conservation de
                    la population concernée. Elle soutient que le paragraphe 30 du règlement
                    annexé à la convention fait obligation aux Etats parties de soumettre
                    leurs projets de permis spéciaux au comité scientifique, et que cette obli-
                    gation relève du devoir de coopération effective. Elle affirme aussi que la
                    pratique de la CBI et du comité scientifique reflète ces conditions depuis
                    l’adoption de la convention 12.
                       11. A la fin de sa déclaration d’intervention, la Nouvelle-Zélande
                    résume comme suit son interprétation de l’article VIII de la convention :

                        « a) L’article VIII fait partie intégrante du système de réglementation
                             collective établi par la convention.
                          b) Les parties à la convention ne peuvent pratiquer la chasse à la
                             baleine en vertu d’un permis spécial que conformément à l’ar-
                             ticle VIII.
                          c) L’article VIII n’autorise la mise à mort de baleines en vertu d’un
                             permis spécial que si les conditions suivantes sont réunies :
                               i) une évaluation objective de la méthodologie, de la conception
                                  d’ensemble et des caractéristiques du programme démontre
                                  que les baleines sont tuées exclusivement « en vue de recherches
                                  scientifiques » ;
                              ii) ces mises à mort sont indispensables à la réalisation des objec-
                                  tifs de ces recherches et proportionnées à ceux‑ci, et ne porte-
                                  ront pas préjudice à la conservation des stocks ;
                             iii) le gouvernement contractant qui délivre le permis spécial s’est
                                  acquitté de son devoir de coopération effective avec le comité
                                  scientifique et la CBI.
                          d) Est interdite la chasse à la baleine pratiquée en vertu d’un permis
                             spécial qui ne réunit pas les conditions énoncées à l’article VIII et
                             qui n’est pas par ailleurs autorisée par la convention. » 13


                              III. Les observations écrites de l’Australie et du Japon
                            sur la déclaration d’intervention de la Nouvelle‑Zélande

                       12. Dans ses observations écrites datées du 18 décembre 2012, l’Aus-
                    tralie soutient (par. 5) que la déclaration de la Nouvelle‑Zélande répond
                    à « toutes les exigences » prévues à l’article 63 du Statut de la Cour. Selon
                    elle (par. 7), rien ne s’oppose à ce qu’un Etat tiers qui est partie à la

                       12 Déclaration d’intervention, p. 17‑19, par. 27‑32.
                       13 Ibid., p. 19, par. 33 ; la Nouvelle‑Zélande soumet un certain nombre de documents à
                    l’appui de sa déclaration (voir ibid., p. 19‑21, par. 34).

                                                                                                          19




4 CIJ1041.indb 35                                                                                               3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 19

                    convention (en l’occurrence la Nouvelle-Zélande) intervienne au sujet de
                    l’interprétation de l’article VIII de celle‑ci. Elle relève que la Nouvelle-­
                    Zélande ne cherche pas à devenir partie à l’instance (par. 8). Elle ajoute
                    que la déclaration porte expressément sur un point d’interprétation, et n’a
                    donc pour objet ni une « intervention générale » dans l’instance, ni quelque
                    autre aspect du différend, et, faisant valoir qu’un Etat qui se propose d’in-
                    tervenir au titre de l’article 63 de façon ainsi limitée ne saurait être consi-
                    déré comme cherchant à devenir partie au différend (par. 9), conclut à la
                    recevabilité de la déclaration d’intervention de la Nouvelle-Zélande.

                          13. Dans ses observations écrites, déposées le 21 décembre 2012, sur la
                    déclaration d’intervention faite par la Nouvelle‑Zélande le 20 novembre
                    2012 14, le Japon, quant à lui, appelle l’attention sur « certaines anomalies
                    graves qu’entraînerait l’admission de la Nouvelle‑­Zélande en qualité d’Etat
                    intervenant », eu égard au contexte dans lequel la déclaration d’inter­
                    vention a été déposée. Il fait à ce sujet référence au communiqué de
                    presse conjoint des ministres australien et néo‑zélandais des affaires étran-
                    gères, publié le 15 décembre 2010, selon lequel « l’Australie et la
                    ­Nouvelle‑­Zélande s[’étaient] entendues sur la stratégie à suivre dans le
                     cadre de ­l’affaire relative à la chasse à la baleine ». Pour le Japon, le
                     fait que la Nouvelle‑Zélande a choisi de fonder son intervention sur
                     ­l’article 63 du Statut s’explique par ce qui est dit dans ce communiqué,
                      dont il conclut que « tout porte à croire qu’elle appuie sans réserve la thèse
                      de l’Australie » 15.
                          14. Le Japon soutient ensuite que l’égalité procédurale des parties
                    risque d’être compromise si des Etats peuvent faire cause commune sous
                    couvert d’une intervention fondée sur l’article 63, et tourner ainsi cer-
                      taines des dispositions du Statut et du Règlement de la Cour visant à
                      protéger l’égalité procédurale. Il soutient également que le choix que fait
                      un Etat de fonder son intervention sur l’article 63 peut être vu comme un
                      stratagème qu’il emploie pour s’épargner de devoir démontrer qu’« un
                      intérêt d’ordre juridique est pour lui en cause », comme le requiert
                      ­l’article 62, alors que les circonstances font apparaître l’existence de tels
                       intérêts et « commandent une démarche processuelle soigneusement pré-
                       parée pour les défendre » 16.
                          15. Le Japon exprime ses « graves appréhensions » quant à l’égalité des
                       Parties devant la Cour et son « profond malaise » à l’égard de la situation
                       qui découle de la manière dont la Nouvelle‑Zélande a décidé d’intervenir.
                       Aussi « se permet[‑il] de faire observer que, dans ces conditions, la Cour
                       devra veiller avec le plus grand soin à garantir l’égalité des Parties au

                       14  Doc. AJ 2012/20 du 21 décembre 2012.
                       15  Observations écrites du Japon, par. 1‑4.
                        16 Le Japon fait ensuite référence au paragraphe 5 de l’article 31 du Statut de la Cour

                    et au paragraphe 1 l’article 36 de son Règlement, qui excluent la possibilité de désigner un
                    juge ad hoc lorsque deux parties font cause commune et ne doivent ainsi compter que pour
                    une seule, ce qu’il affirme être le cas en l’espèce (ibid., par. 5-6).

                                                                                                             20




4 CIJ1041.indb 37                                                                                                  3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 20

                    différend lorsqu’elle se prononcera sur la procédure à suivre ensuite en
                    l’espèce » ; il fait valoir que cela importe d’autant plus que les conclusions
                    relatives à la compétence doivent être présentées en même temps que
                    celles sur le fond, et qu’un seul tour de procédure écrite a été autorisé 17.
                       16. A ce sujet, le Japon soutient tout d’abord que les observations
                    écrites présentées par la Nouvelle‑Zélande conformément à l’article 86 du
                    Règlement de la Cour appellent une réponse écrite des Parties, étant
                    donné que, vu les circonstances, les observations de l’Etat intervenant
                    équivalent, selon lui, à un second tour d’écritures du demandeur. Il réitère
                    par conséquent son souhait de se voir accorder la possibilité d’exprimer
                    par écrit ses vues sur « le fond » de l’intervention, et de disposer pour cela
                    d’un délai convenable. En second lieu, le Japon affirme que, si sa déclara-
                    tion d’intervention est jugée recevable par la Cour, la Nouvelle‑Zélande
                    ne devrait se voir accorder qu’une seule occasion d’exposer ses conclu-
                    sions orales, et ce après le premier tour de plaidoiries de l’Australie et
                    avant celui du Japon. De plus, considérant que le droit d’intervenir au
                    titre de l’article 63 est limité à « la question qu’il s’agit d’interpréter en
                    l’espèce » et « n’autorise pas une intervention générale en l’affaire » 18, le
                    Japon soutient que le temps imparti à la Nouvelle-Zélande pour ses plai-
                    doiries devrait être nettement plus court que dans le cas d’une interven-
                    tion fondée sur l’article 62.
                       17. En troisième lieu, le Japon affirme que, dans l’hypothèse où elle
                    serait admise, l’intervention de la Nouvelle‑Zélande « en collaboration
                    avec le demandeur » ne devrait pas avoir pour effet de « réduire le temps
                    dont disposera le défendeur pour répondre aux arguments de l’Etat
                    demandeur ainsi qu’à ceux de l’Etat intervenant » ; il souligne qu’il lui faut
                    disposer de suffisamment de temps pour préparer sa procédure orale,
                    d’autant qu’il n’a été prévu qu’un seul tour de procédure écrite 19. Le prin-
                    cipal point à retenir ici est que, s’il ne semble pas s’opposer formellement
                    et expressément à ce que la Nouvelle‑Zélande soit admise à intervenir au
                    titre de l’article 63 20, le Japon exprime des appréhensions, principalement
                    au sujet de l’égalité procédurale entre les Parties.
                       18. Dans sa lettre datée du 10 janvier 2013, commentant les observa-
                    tions du Japon, l’Australie note que la manière dont celui‑ci décrit cer-
                    tains faits passés est « inexacte », et affirme que l’interprétation qu’il en

                       17  Observations écrites du Japon, par. 7‑8.
                       18  Le Japon fait référence à l’affaire concernant le Plateau continental (Tunisie/Jamahi-
                    riya arabe libyenne), requête de Malte à fin d’intervention, arrêt, C.I.J. Recueil 1981, p. 15,
                    par. 26.
                        19 Le Japon fait de plus observer que l’Australie n’a pas encore répondu au sujet de

                    l’exception d’incompétence qu’il a soulevée (observations écrites du Japon, par. 9-11).
                        20 Il y a lieu de noter à cet égard que le paragraphe 2 de l’article 84 du Règlement

                    dispose ce qui suit :
                               « Si, dans le délai fixé conformément à l’article 83 du présent Règlement, il est fait
                            objection à une requête à fin d’intervention ou à la recevabilité d’une déclaration
                            d’intervention, la Cour entend, avant de statuer, l’Etat désireux d’intervenir ainsi
                            que les parties. »

                                                                                                                  21




4 CIJ1041.indb 39                                                                                                       3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 21

                    donne est « sans pertinence » à l’égard des questions découlant de la décla-
                    ration d’intervention de la Nouvelle‑Zélande (p. 1). Elle se dit opposée à
                    ce que (à son détriment) le Japon se voie accorder du temps supplémen-
                    taire pour se préparer aux audiences (au cours desquelles sera examinée
                    l’exception d’incompétence soulevée par lui), sous prétexte que la Cour
                    n’a autorisé qu’un seul tour de procédure écrite (p. 1). L’Australie ajoute
                    que la Nouvelle‑Zélande, en tant qu’Etat intervenant, a « le droit d’être
                    entendue » par la Cour, et que rien ne justifie qu’elle se voie impartir
                    moins de temps que la normale (p. 2).


                                IV. Les commentaires de la Nouvelle-Zélande
                                    sur les observations écrites du Japon

                       19. Il y a cinq jours, la Nouvelle-Zélande a déposé auprès du Greffe de
                    la Cour une lettre en date du 1er février 2013 renfermant ses commentaires
                    sur les observations écrites du Japon (supra). Elle y indique qu’elle « ne
                    pense pas que son intervention menace l’égalité entre les Parties » et que,
                    en tant que partie à la convention internationale pour la réglementation
                    de la chasse à la baleine, « elle exerce son droit d’intervenir afin de sou-
                    mettre à la Cour son interprétation des dispositions applicables de la
                    convention, droit qui lui est conféré par le Statut de la Cour [(art. 63)] »
                    (p. 1). Elle ajoute qu’il n’y a pas lieu d’inviter la Cour à spéculer sur les
                    conséquences que pourrait avoir son intervention sur la procédure
                    (p. 1‑2).
                       20. La Nouvelle-Zélande affirme en outre que l’égalité entre les parties
                    à un différend « ne peut être menacée » lorsqu’un Etat tiers exerce son
                    droit d’intervention en vertu de l’article 63. Elle rappelle que les droits
                    procéduraux des parties et de l’Etat intervenant sont définis à l’article 86
                    du Règlement de la Cour, et que c’est à celle‑ci qu’il appartient « de déci-
                    der de l’étendue des droits procéduraux accordés à l’Etat intervenant »
                    (p. 2). Elle conclut que le droit d’intervenir au titre de l’article 63 du Sta-
                    tut « fait partie intégrante » du dispositif offert par la Cour en tant qu’ins-
                    tance de règlement des différends « portant sur des traités multilatéraux » ;
                    elle ajoute que, cela étant posé, l’exercice par la Nouvelle-Zélande d’un tel
                    droit d’intervention « ne compromet pas l’égalité entre les Parties au dif-
                    férend » (p. 2).


                                 V. Transcender le consentement des parties

                      21. Ayant passé en revue tous les documents versés au dossier de la
                    présente affaire qui se rapportent à l’objet de la décision prise aujourd’hui
                    par la Cour, j’aborde le second point de mon opinion individuelle. Je me
                    permettrai tout d’abord d’observer que le consentement des parties
                    — qui, du reste, n’a pas en l’espèce été expressément ou formellement
                    mis en question — ne joue aucun rôle dans la procédure aboutissant à la

                                                                                                22




4 CIJ1041.indb 41                                                                                     3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 22

                    ­ écision que prend la Cour d’admettre ou non un Etat tiers à intervenir.
                    d
                    Les auteurs de la déclaration commune jointe à un arrêt récent de la Cour
                    (en l’affaire du Différend territorial et maritime (Nicaragua c. Colombie),
                    requête du Honduras à fin d’intervention, arrêt, C.I.J. Recueil 2011 (II),
                    p. 420) ont souligné que le consentement des parties à l’instance princi-
                    pale 21 était dépourvu de pertinence et ne saurait être considéré comme
                    une condition de l’intervention d’un Etat tiers 22.
                       22. La Cour étant maîtresse de sa compétence, elle n’a pas à rechercher
                    le consentement des parties lorsqu’elle doit statuer sur une requête à fin
                    d’intervention dans une affaire dont elle est saisie. Les auteurs de la décla-
                    ration commune susmentionnée ajoutent ceci :
                              « De fait, l’intervention d’un Etat tiers, telle que prévue par le Sta-
                         tut, transcende le consentement individuel des Etats. Ce qui importe,
                         c’est le consentement que ceux‑ci ont exprimé à l’origine, lorsqu’ils
                         sont devenus parties au Statut de la Cour ou qu’ils ont de toute
                         autre façon accepté la compétence de celle‑ci, notamment par le biais
                         de clauses compromissoires... La Cour n’a pas à rechercher
                         automatiquement le consentement de chaque Etat pendant le
                         ­
                         ­déroulement de la procédure, puisque aussi bien le consentement
                          des Etats parties à un différend est étranger à l’institution de
                          ­l’intervention... » 23
                       23. Il me semble utile d’ajouter qu’il en est ainsi aussi bien pour les
                    interventions fondées sur l’article 62 du Statut que pour celles déclarées
                    en vertu de l’article 63. Dans la présente affaire, aucune objection formelle
                    n’a de toute manière été élevée contre la déclaration d’intervention de la
                    Nouvelle‑Zélande. Aucune objection formelle n’avait non plus été oppo-
                    sée à la requête de la Grèce à fin d’intervention en l’affaire récente des

                       21 La Cour était saisie d’une requête à fin d’intervention déposée au titre de l’article 62

                    du Statut, alors qu’en la présente affaire elle a eu à se prononcer sur une déclaration d’in-
                    tervention faite au titre de l’article 63.
                       22 Cette position est aujourd’hui largement admise ; voir notamment S. Rosenne,

                    Intervention in the International Court of Justice, Dordrecht, Nijhoff, 1993, p. 79 et 104 ;
                    J. M. Ruda, « Intervention before the International Court of Justice », dans Fifty Years
                    of the International Court of Justice — Essays in Honour of R. Jennings (Vaughan Lowe
                    et M. Fitzmaurice, dir. publ.), Cambridge University Press, 1996, p. 495 ; K. Mbaye,
                    « L’intérêt pour agir devant la Cour internationale de Justice », RCADI, tome 209 (1988),
                    p. 340‑341. Pour les aspects juridictionnels, voir également, entre autres, J. G. Starke,
                    « Locus Standi of a Third State to Intervene in Contentious Proceedings before the Inter-
                    national Court of Justice », Australian Law Journal, vol. 58 (1984), p. 358.
                       23 C.I.J. Recueil 2011 (II), déclaration commune de MM. les juges Cançado Trindade

                    et Yusuf, p. 469‑470, par. 14‑15. Il y a lieu de rappeler qu’auparavant, dans l’arrêt de
                    1990 en l’affaire du Différend frontalier terrestre, insulaire et maritime entre El Salvador
                    et le Honduras (requête du Nicaragua à fin d’intervention), la Chambre de la Cour
                    avait considéré à juste titre qu’en matière d’intervention la compétence de la Cour « ne
                    découl[ait] pas du consentement des parties à l’instance, à la différence de sa compétence
                    pour connaître de l’affaire qui lui a été soumise » (Différend frontalier terrestre, insulaire
                    et maritime (El Salvador/Honduras), requête du Nicaragua à fin d’intervention, arrêt,
                    C.I.J. Recueil 1990, p. 133, par. 96).

                                                                                                               23




4 CIJ1041.indb 43                                                                                                    3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 23

                    Immunités juridictionnelles de l’Etat (Allemagne c. Italie), dans laquelle la
                    Cour a décidé d’autoriser la Grèce à intervenir en tant que non‑partie
                    (ordonnance du 4 juillet 2011). Dans l’opinion individuelle que j’ai jointe
                    à cette ordonnance, j’ai exposé ainsi mes réflexions sur la question du
                    consentement :
                        « quand bien même de telles objections auraient été faites, elles
                        auraient été dépourvues de pertinence pour l’examen par la Cour de
                        la requête à fin d’intervention. Le consentement de l’Etat présente en
                        effet certaines limites et ne s’impose pas toujours à la Cour, que ce
                        soit en ce qui concerne les demandes d’intervention ou d’autres
                        aspects des instances qui lui sont soumises, ainsi que j’ai tenté de le
                        démontrer dans l’opinion dissidente fort approfondie (par. 45‑118,
                        136‑144 et 156‑214) que j’ai jointe à l’arrêt de la Cour en date du
                        1er avril 2011 en l’affaire relative à l’Application de la convention inter-
                        nationale sur l’élimination de toutes les formes de discrimination raciale
                        (Géorgie c. Fédération de Russie) (C.I.J. Recueil 2011 (I), p. 239‑322).
                        La Cour n’est pas un tribunal arbitral. » (Immunités juridictionnelles
                        de l’Etat (Allemagne c. Italie), requête à fin d’intervention, ordon-
                        nance du 4 juillet 2011, C.I.J. Recueil 2011 (II), p. 508‑509, par. 7.)


                                       VI. Intervention à la discrétion
                                      de la Cour et intervention de droit

                       24. Un an et demi après avoir, par son ordonnance du 4 juillet 2011,
                    autorisé la Grèce à intervenir en l’affaire relative aux Immunités juridic-
                    tionnelles de l’Etat, la Cour vient, par son ordonnance de ce 6 février 2013,
                    de dire recevable la déclaration d’intervention de la Nouvelle‑Zélande en
                    la présente affaire de la Chasse à la baleine dans l’Antarctique, opposant
                    l’Australie au Japon. Ces deux décisions diffèrent en ce qu’elles ne portent
                    pas sur le même des deux types d’intervention prévus par le Statut : la
                    décision d’il y a un an et demi se rapportait à une intervention laissée à la
                    discrétion de la Cour, alors que la décision d’aujourd’hui porte sur une
                    intervention de droit.

                                               1. Origines historiques
                       25. On sait que le concept d’intervention dans une procédure judiciaire
                    trouve son origine historique dans l’ancienne pratique de l’arbitrage aux
                    fins du règlement pacifique des différends internationaux. Bien que des
                    tentatives aient été faites pour étendre la portée de ce mode de règlement
                    et le renforcer (infra), et même pour lui donner une assise permanente,
                    l’histoire de la pratique arbitrale montre que les arbitrages n’en ont pas
                    moins conservé leur caractère essentiellement bilatéral et continué d’être
                    dans une large mesure subordonnés au consentement des parties. Il a fallu
                    attendre que le règlement pacifique des différends internationaux soit

                                                                                                 24




4 CIJ1041.indb 45                                                                                      3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 24

                     érigé en un véritable système comprenant des solutions judiciaires et non
                     pas simplement arbitrales, pour voir apparaître des textes prévoyant
                     expressément l’intervention.
                        26. L’édification de ce système fut l’œuvre des deux conférences de la
                     paix qui eurent lieu à La Haye en 1899 et en 1907 24. Parmi les textes
                    importants issus de la première conférence de la paix figure la convention
                    de 1899 pour le règlement pacifique des conflits internationaux, dont
                    ­l’article 56 est ainsi libellé :
                             « La sentence arbitrale n’est obligatoire que pour les Parties qui
                          ont conclu le compromis. Lorsqu’il s’agit de l’interprétation d’une
                          convention à laquelle ont participé d’autres Puissances que les Par-
                          ties en litige, celles‑ci notifient aux premières le compromis qu’elles
                          ont conclu. Chacune de ces Puissances a le droit d’intervenir au pro-
                          cès. Si une ou plusieurs d’entre elles ont profité de cette faculté, l’in-
                          terprétation contenue dans la sentence est également obligatoire à
                          leur égard. »
                       27. Les rédacteurs de cet article avaient à l’esprit l’intervention de
                    droit, celle qui, quelques années plus tard, a été prévue à l’article 63 du
                    Statut de la CPJI (infra). Selon le rapport de la troisième commission de
                    la conférence relatif à la rédaction de la convention de 1899, ­l’article 56 a
                    été rédigé d’après un texte proposé par le représentant des Pays‑Bas
                    (T. M. C. Asser) 25. La question fut reprise et examinée plus avant lors de
                    la deuxième conférence de la paix (1907), laquelle adopta la convention
                    de 1907 pour le règlement pacifique des conflits internationaux, où figure
                    une disposition similaire (art. 84). Selon le rapport de la première com-
                    mission de la conférence relatif à la rédaction de la convention de 1907,
                    l’article 84 reprenait l’article 56 de la convention de 1899 sans le « modi-
                    fi[er] dans son essence ; [celui‑ci] a[yant] subi seulement de légères trans-
                    formations de forme » 26. L’article 84 de la convention de 1907 est en effet
                    libellé comme suit :
                             « La sentence arbitrale n’est obligatoire que pour les Parties en
                          litige. Lorsqu’il s’agit de l’interprétation d’une convention à laquelle
                          ont participé d’autres Puissances que les Parties en litige, celles‑ci
                          avertissent en temps utile toutes les Puissances signataires. Chacune
                          de ces Puissances a le droit d’intervenir au procès. Si une ou plusieurs
                          d’entre [e]lles ont profité de cette faculté, l’interprétation contenue
                          dans la sentence est également obligatoire à leur égard. »

                        24 Auparavant, en 1875, l’Institut de droit international avait adopté un code de procé-

                    dure arbitrale, l’une des premières œuvres importantes accomplies par l’Institut après sa créa-
                    tion en 1873. En 1877, il a adopté une résolution dans laquelle il recommandait vivement de
                    faire figurer des clauses compromissoires dans les traités qui seraient conclus à l’avenir.
                        25 Cour permanente d’arbitrage (CPA), Les conférences de la paix de La Haye

                    de 1899 et 1907 et l’arbitrage international — Actes et documents (réunis et présentés par
                    S. Rosenne), Emile Bruylant, S.A., Bruxelles, 2007, p. 70‑71.
                        26 Ibid., p. 248‑249.



                                                                                                                25




4 CIJ1041.indb 47                                                                                                     3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 25

                       28. Les rédacteurs de ce nouvel article, légèrement différent du précé-
                    dent, avaient eux aussi à l’esprit l’intervention de droit, analogue à celle
                    qui fut plus tard consacrée par l’article 63 du Statut de la CPJI. Après les
                    deux conférences de la paix, qui ont servi de modèle aux conférences mul-
                    tilatérales qui ont suivi, la conscience juridique universelle semblait avoir
                    fait sienne l’idée que le droit international avait vocation à édifier un véri-
                    table système international comportant l’arbitrage obligatoire (alors que
                    la Cour permanente d’arbitrage existait déjà depuis le 19 septembre 1900).
                    
                       29. Il est vrai que le volontarisme des Etats continuait de faire échec au
                    droit international et de faire indûment obstacle à la primauté du droit dans
                    le règlement des contentieux internationaux 27. L’aspiration à la création
                    d’une cour de justice arbitrale (avant l’avènement d’un véritable tribunal
                    international, la CPJI) était dans une large mesure motivée par la crainte
                    que, faute d’une justice internationale, les Etats continueraient de n’agir
                    qu’à leur guise, et que la course aux armements (pour les forces navales
                    comme pour les forces terrestres) se poursuivrait 28. C’était là, de la part des
                    juristes les plus lucides de ces temps lourds de menaces, une réaction prémo-
                    nitoire face à un ordre des choses où dominait le volontarisme des Etats.
                       30. De fait, d’éminents juristes de l’époque (dont T. M. C. Asser,
                    Rui Barbosa, L. Bourgeois, J. H. Choate, F. de Martens, C. E. Des-
                    camps, F. Hagerup, F. W. Holls, pour n’en nommer que quelques‑uns),
                    tout au long des deux conférences de la paix, prirent part à des débats sur
                    la création de tribunaux internationaux dans lesquels furent déjà abor-
                    dées les questions suivantes : a) la conscience juridique des peuples ; b) la
                    nécessité d’instituer l’arbitrage obligatoire ; c) la nécessité de créer ou de
                    constituer des tribunaux permanents ; d) la définition de règles fondamen-
                    tales de procédure ; e) l’accès des particuliers à la justice internationale ;
                    f) la constitution progressive d’une jurisprudence internationale ; et g) le
                    développement progressif du droit international 29. Le fait que ces ques-
                    tions étaient déjà présentes à l’esprit des juristes de l’époque atteste, à
                    mon avis, leur haute importance.
                       31. Lors de la deuxième conférence de la paix de La Haye, la question
                    de l’arbitrage obligatoire a été longuement débattue sur la base de cinq
                    textes (proposés respectivement par le Brésil, les Etats‑Unis, le Portugal,
                    la Serbie et la Suède) ; du simple fait qu’elle ait eu lieu, cette conférence
                    constitue un important jalon du développement du droit international 30.
                    Comme James Brown Scott l’a fort justement relevé à l’époque, la tenue
                    de cette conférence, « rassemblant les nations comme jamais elles ne

                        27 J. Allain, A Century of International Adjudication : The Rule of Law and Its Limits,

                    La Haye, T. M. C. Asser Press, 2000, p. 2 et 7 ; voir également p. 15 et 18.
                        28 Voir Cour permanente d’arbitrage, Les conférences de la paix de La Haye de 1899

                    et 1907 et l’arbitrage international…, op. cit. supra note 25, p. xvii‑xx, p. 7‑8 et 166‑167.
                        29 W. I. Hull, The Two Hague Conferences and Their Contributions to International Law,

                    Boston, International School of Peace/Ginn & Co., 1908, p. 370‑448.
                        30 J. Brown Scott, The Hague Peace Conferences of 1899 and 1907, vol. I, Baltimore,

                    Johns Hopkins Press, 1909, p. 335 et 738.

                                                                                                              26




4 CIJ1041.indb 49                                                                                                   3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 26

                    l’avaient été », était le signe de « l’unanimisme du genre humain » ; pour-
                    tant, elle avait laissé inachevée l’entreprise d’édification d’« un appareil
                    judiciaire international permanent » 31.
                       32. Il était prévu une troisième conférence de la paix de La Haye, qui
                    n’a jamais eu lieu, et ensuite, le désastre que l’on sait a laissé des séquelles
                    qui ont persisté pendant des générations, comme l’ont relevé certains des
                    plus grands penseurs et écrivains du XXe siècle (que je m’abstiendrai
                    d’énumérer ici). Mais les leçons qu’on pouvait tirer des deux conférences,
                    de la seconde en particulier 32, n’ont pas échappé aux rédacteurs du Statut
                    de la CPJI, puis de celui de la CIJ. Certains des participants à la deuxième
                    conférence de la paix avaient intuitivement compris qu’il fallait créer des
                    tribunaux internationaux pour ouvrir au monde la perspective rassurante
                    d’un « processus ordonné », eu égard au fait que « le développement du
                    droit international s’opérait progressivement par modestes étapes » 33.
                       33. Avant de m’intéresser aux travaux du comité consultatif de juristes,
                    chargé par la Société des Nations de rédiger le Statut de la CPJI (en 1920),
                    je voudrais rappeler que la célébration du centenaire de chacune des deux
                    conférences de la paix a fourni récemment l’occasion de réévaluer leurs
                    travaux 34. Deux des études ainsi consacrées à la deuxième conférence
                    portent sur la volonté d’universalisation du droit international dont
                    témoignait le fait qu’il s’agissait d’une conférence multilatérale ouverte
                    non seulement aux grandes puissances, mais aussi aux Etats d’Amérique
                    latine et d’Asie 35. Ces deux études donnent un aperçu du contexte dans
                    lequel ont eu lieu les débats sur la question qui m’occupe ici.


                       31 J. Brown Scott, The Hague Peace Conferences of 1899 and 1907, op. cit. supra

                    note 30, p. 739 et 751. A l’issue de la deuxième conférence de la paix, il semblait que les
                    participants avaient jeté les bases du développement du droit international, de l’arbitrage
                    obligatoire, de l’institutionnalisation du règlement judiciaire des différends internationaux
                    et de la limitation ou de la réduction des armements ; Textos de Direito Internacional e de
                    História Diplomática de 1815 à 1949 (R. Ferreira de Mello, dir. publ.), Rio de Janeiro, Edit.
                    A. Coelho Branco, 1950, p. 65, 115 et 117.
                       32 A la différence de la première conférence, qui réunissait 26 Etats pour la plupart

                    européens, la deuxième a rassemblé 44 Etats de plusieurs continents et régions du monde,
                    ce qui était sans précédent dans l’histoire de la diplomatie mondiale.
                        33 J. H. Choate, The Two Hague Conferences, Princeton/Londres/Oxford, Princeton

                    University Press/H. Frowde/Oxford University Press, 1913, p. 58 et 87 ; voir également
                    p. 6‑7, 10, 19, 32‑33, 42, 51, 57, 61 et 91.
                        34 Voir The Centennial of the First International Peace Conference — Reports and

                    Conclusions [1999] (F. Kalshoven, dir. publ.), La Haye, UNITAR/Kluwer, 2000, p. 1‑515 ;
                    Actualité de la conférence de La Haye de 1907, deuxième conférence de la paix/Topicality
                    of the 1907 Hague Conference, the Second Peace Conference [2007] (Y. Daudet, dir. publ.),
                    Académie de droit international de La Haye/Leyde, Hague Academy of International Law,
                    Nijhoff, 2008, p. 1‑490.
                        35 Voir A. A. Cançado Trindade, « The Presence and Participation of Latin America

                    at the Second Hague Peace Conference of 1907 », Actualité de la conférence de La Haye
                    de 1907, deuxième conférence de la paix..., op. cit. supra note 34, p. 51‑84 ; S. Murase, « The
                    Presence of Asia at the 1907 Hague Conference », ibid., p. 85‑101.

                                                                                                                27




4 CIJ1041.indb 51                                                                                                     3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 27

                       34. Je poursuivrai mon exposé des origines historiques et de la forma-
                    tion du concept d’intervention dans les instances judiciaires internatio-
                    nales en évoquant l’œuvre accomplie dans les années 1920 par le comité
                    consultatif de juristes, chargé par la Société des Nations de rédiger le Sta-
                    tut de la Cour permanente de Justice internationale. Cette étape n’a pas
                    seulement consisté à préparer le terrain pour un approfondissement de la
                    réflexion sur la juridiction obligatoire 36 ; elle importe également parce
                    que, avec l’avènement du règlement judiciaire des différends à l’échelle
                    mondiale 37, le concept d’intervention a pu pleinement prendre corps.
                    Lors de la création de la CPJI (et, plus de vingt ans après, de la CIJ), deux
                    types d’intervention ont été prévus (voir infra), aux articles 62 et 63 de
                    leurs statuts respectifs, et ce dans le but de dépasser la dimension bilaté-
                    rale des contentieux et d’élargir le champ de leur règlement 38 lorsqu’ils
                    mettent directement en jeu les intérêts ou les préoccupations d’Etats tiers.

                         2. L’intervention à la discrétion de la Cour (article 62 du Statut)
                       35. Le comité consultatif de juristes, alors qu’il achevait ses travaux
                    (qui durèrent du 16 juin au 24 juillet 1920), jugea utile de faire figurer
                    dans le Statut deux articles (62 et 63) prévoyant deux types d’interven-
                    tions dans les instances. L’article 62 du Statut du de la Cour (calqué sur
                    l’article 62 de celui rédigé par le comité consultatif de juristes pour la
                    CPJI) est libellé comme suit :
                        « 1. Lorsqu’un Etat estime que, dans un différend, un intérêt d’ordre
                             juridique est pour lui en cause, il peut adresser à la Cour une
                             requête, à fin d’intervention.
                          2. La Cour décide. » 39
                       36. L’intervention ainsi prévue se distingue des précédents que j’ai men-
                    tionnés (supra) en ce qu’elle est laissée à la discrétion de la Cour. La formule
                    est celle proposée par le président du comité consultatif (le baron E. Des-

                       36 Voir, entre autres, B. C. J. Loder, « The Permanent Court of International Justice and

                    Compulsory Jurisdiction », British Yearbook of International Law, vol. 2 (1921‑1922), p. 6‑26 ;
                    M. O. Hudson, The Permanent Court of International Justice — 1920‑1942, New York,
                    MacMillan & Co., 1943, p. 189‑193 ; E. Hambro, « Some Observations on the Compulsory
                    Jurisdiction of the International Court of Justice », British Yearbook of International Law,
                    vol. 25 (1948), p. 133‑157. Pour des études plus récentes, voir, entre autres, C. W. Jenks, The
                    Prospects of International Adjudication, Londres/New York, Stevens/Oceana, 1964, p. 101,
                    110, 113‑117, 757, 760‑762 et 770 ; R. Szafarz, The Compulsory Jurisdiction of the Interna-
                    tional Court of Justice, Dordrecht, Nijhoff, 1993, p. 31‑32, 48, 83, 86, 90 et 94‑95.
                       37 Je me permets de rappeler que le tout premier tribunal international moderne, anté-

                    rieur à la CPJI, a été la Cour centraméricaine de Justice, qui a fonctionné pendant dix ans
                    (1907‑1917).
                       38 Voir, par exemple, G. Morelli, « Note sull’Intervento nel Processo Internazionale »,

                    Rivista di Diritto Internazionale, vol. 65 (1982), p. 805‑806, 808, 811 et 814.
                       39 Société des Nations/CPJI — comité consultatif de juristes, Procès‑verbaux des séances

                    du comité avec annexes/Procès-verbaux of the Proceedings of the Committee with Annexes
                    (16 juin‑24 juillet 1920), La Haye, Van Langenhuysen Brothers, 1920, p. 594.

                                                                                                                28




4 CIJ1041.indb 53                                                                                                     3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 28

                    camps). Il fut décidé que la disposition ferait l’objet d’un article distinct du
                    Statut de la CPJI, placé avant l’article qui portait au départ le numéro 23 40,
                    lequel prévoyait l’intervention de droit (infra). L’article 62 du Statut de la
                    CPJI et de celui de la CIJ subordonne l’intervention à des conditions juri-
                    diques différentes de celles prévues à l’article 63 : selon l’article 62, l’Etat qui
                    souhaite intervenir doit estimer que, dans le différend, « un intérêt d’ordre
                    juridique est pour lui en cause », et il appartient à la Cour de décider d’autori-
                    ser ou non l’intervention. Il s’agit d’une intervention à la discrétion de la Cour.
                       37. A la différence de la déclaration d’intervention faite en la présente
                    affaire, les requêtes à fin d’intervention adressées à la Cour ces dernières
                    années l’ont été au titre de l’article 62 du Statut. L’article 62 ne reprend
                    pas la formule retenue dans les deux conventions pour le règlement paci-
                    fique des conflits internationaux adoptées en 1899 et en 1907 par les pre-
                    mière et deuxième conférences de la paix 41. Il est plus restrictif que
                    l’article 63, en ce que l’intervention est laissée à la discrétion de la Cour,
                    qui décide à la lumière des circonstances de la cause. Les rédacteurs du
                    Statut ont introduit ce type d’intervention en s’inspirant des dispositions
                    du droit interne de plusieurs Etats, qui prévoyaient déjà l’intervention à la
                    discrétion des tribunaux 42.

                                    3. L’intervention de droit (article 63 du Statut)
                       38. Dans la présente affaire, la Nouvelle‑Zélande a demandé à interve-
                    nir en invoquant l’article 63 du Statut, qui prévoit qu’un Etat partie à une
                    convention qu’il s’agit pour la Cour d’interpréter « a le droit d’intervenir
                    au procès ». Nous avons là affaire non plus à l’intervention à la discrétion
                    de la Cour (supra), mais à l’intervention de droit. La Cour a pris soin de
                    préciser que ce « droit » se limite « à la question d’interprétation qui se
                    pose dans l’affaire en cause ». Telle est donc l’intervention de droit. L’ar-
                    ticle 63 du Statut de la Cour (calqué sur l’article 63 de celui de la CPJI,
                    adopté par le comité consultatif de juristes en 1920) 43 est ainsi libellé :

                        « 1. Lorsqu’il s’agit de l’interprétation d’une convention à laquelle ont
                             participé d’autres Etats que les parties en litige, le Greffier les
                             avertit sans délai.
                          2. Chacun d’eux a le droit d’intervenir au procès et, s’il exerce cette
                             faculté, l’interprétation contenue dans la sentence est également
                             obligatoire à son égard. »
                       40 Société des Nations/CPJI — comité consultatif de juristes, Procès‑verbaux des séances

                    du comité avec annexes…, op. cit. supra note 39, p. 594.
                       41 Shigeru Oda, « Intervention in the International Court of Justice — Articles 62

                    and 63 of the Statute », Völkerrecht als Rechtsordnung Internationale Gerichtsbarkeit
                    Menschenrechte — Festschrift für H. Mosler (R. Bernhard et al., dir. publ.), Berlin/Heidel-
                    berg, 1983, p. 644.
                       42 Ibid., p. 640‑641 et 647.
                       43 Voir Société des Nations/CPJI — comité consultatif de juristes, Procès‑verbaux des

                    séances du comité avec annexes…, op. cit. supra note 39, p. 594.

                                                                                                            29




4 CIJ1041.indb 55                                                                                                 3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 29

                       39. Pour examiner la déclaration d’intervention de la Nouvelle‑­
                    Zélande, il importe de garder cette distinction à l’esprit. Il est à noter que
                    la Nouvelle‑Zélande ne cherche pas à devenir partie à l’instance et que,
                    conformément au paragraphe 2 de l’article 63 du Statut, elle accepte, en
                    exerçant sa faculté d’intervenir, que l’interprétation que retiendra la Cour
                    dans son arrêt [sur le fond] sera également obligatoire à son égard. Il
                    semble de plus que l’intention d’intervenir exprimée par la Nouvelle‑­
                    Zélande soit motivée par le fait que des points d’interprétation de la
                    convention de 1946 sont en cause, ce qui paraît conforme au paragraphe 2
                    de l’article 63 du Statut. Je reviendrai là‑dessus dans la suite de la pré-
                    sente opinion.
                       40. Pour le moment, j’observerai que les juristes qui, au fil des ans, ont
                    consacré des études à la question de l’intervention ont relevé que l’inter-
                    vention au titre de l’article 63 du Statut était plutôt rare, notant qu’il
                    fallait cependant se garder d’en conclure qu’il devait forcément continuer
                    d’en être ainsi, tous les Etats parties à des conventions multilatérales étant
                    soucieux d’apporter leur contribution à l’interprétation rigoureuse de ces
                    instruments 44. Si les interventions de ce type étaient plus fréquentes, la
                    Cour aurait plus souvent l’occasion de dissiper les incertitudes en appor-
                    tant des précisions sur l’application et la portée de l’article 63 45. Dans une
                    étude relativement ancienne de la question, Edvard Hambro s’est exprimé
                    en faveur « de l’invocation beaucoup plus fréquente de l’article 63 »,
                    reconnaissant qu’il fallait « appliquer le principe téléologique d’interpré-
                    tation » à certains traités multilatéraux pour permettre aux Etats parties
                    de défendre les droits que ces instruments étaient censés protéger. En tout
                    cas, ajoutait‑il, l’article 63 avait « étendu la juridiction » de la Cour, les
                    Etats parties aux conventions en cause « devant être considérés comme
                    ayant le droit d’intervenir » au titre dudit article, même s’il revenait en
                    définitive à la Cour de décider si l’intervention pouvait être admise 46.

                                             4. Précédents dans la jurisprudence
                                                  de la CPJI et de la CIJ
                       41. Il m’apparaît à ce stade utile d’examiner comment la question de
                    l’intervention a été traitée dans la jurisprudence de la CPJI et de la CIJ.
                    La CPJI n’a abordé le sujet que dans un seul de ses arrêts, celui qu’elle a
                    rendu le 28 juin 1923 (relativement à la question de l’intervention de la
                    Pologne) en l’affaire du Vapeur Wimbledon, par lequel elle a admis la
                    Pologne à intervenir au titre de l’article 63 du Statut. Elle a d’abord com-
                    paré les deux types d’intervention, celle prévue à l’article 62, fondée sur la

                        44 E. Hambro, op. cit. infra note 46, p. 389 et 400 ; C. Chinkin, « Article 63 », The Statute

                    of the International Court of Justice — A Commentary (A. Zimmermann et al., dir. publ.),
                    2e éd., Oxford University Press, 2012, p. 1595 et 1597.
                        45 C. Chinkin, op. cit. supra note 44, p. 1582.
                        46 E. Hambro, « Intervention under Article 63 of the Statute of the International Court

                    of Justice », Il Processo Internazionale — Studi in Onore di G. Morelli, Comunicazioni e
                    Studi, vol. 14 (1975), p. 400, 391, 397 et 399.

                                                                                                                 30




4 CIJ1041.indb 57                                                                                                       3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 30

                    constatation qu’un intérêt d’ordre juridique de l’Etat intervenant est en
                    cause, et l’intervention de droit au titre de l’article 63, accessible aux Etats
                    parties à une convention internationale (multilatérale) dont l’interpréta-
                    tion est en cause. La CPJI a ensuite examiné l’objet de la requête intro-
                    ductive d’instance, à savoir obtenir qu’elle décide si les autorités
                    allemandes étaient en droit de refuser au vapeur Wimbledon le passage
                    par le canal de Kiel et, le cas échéant, qu’elle détermine l’indemnité due
                    en réparation du préjudice causé à ce navire.
                         42. Dans la suite de cet arrêt, la CPJI a rappelé que la Pologne, par sa
                    note du 22 mai 1923, avait demandé à être autorisée à intervenir au titre
                    de l’article 62 du Statut 47, mais que, sans invoquer expressément
                     ­l’article 63, elle avait dans ladite note fait référence à sa participation au
                      traité de Versailles et, plus précisément, à la violation des droits et aux
                      atteintes aux intérêts que lui garantissait l’article 380 de ce traité. La CPJI
                      a noté ensuite que, d’après une communication ultérieure de l’agent de la
                      Pologne, il semblait que celle‑ci avait choisi d’exercer la faculté que lui
                      offrait l’article 63 en sa qualité de partie au traité de Versailles.
                         43. L’agent de la Pologne n’ayant pas insisté pour que celle‑ci soit admise
                      à intervenir au titre de l’article 62, et ayant de plus indiqué qu’il n’avait pas
                      l’intention de demander que l’Allemagne soit astreinte à réparation, la
                      CPJI a conclu qu’il était inutile qu’elle examine la requête à fin d’interven-
                    tion présentée par la Pologne au titre de l’article 62, ajoutant que, si
                    celle‑ci ­voulait exercer le droit d’intervention prévu à l’article 63, elle était
                    fondée à le faire dès lors que l’interprétation de certaines clauses du traité
                    de ­Versailles était en cause ; elle a donc admis la Pologne à intervenir à ce
                    titre.
                         44. La CIJ, quant à elle, a eu pour la première fois à statuer sur une
                    déclaration d’intervention fondée sur l’article 63 dans une affaire
                    ­latino‑américaine. Dans son arrêt du 13 juin 1951 en l’affaire Haya de la
                     Torre (Colombie c. Pérou) 48, elle s’est prononcée sur la recevabilité de la
                     déclaration d’intervention faite par Cuba en vertu de l’article 63 du Statut
                     avant d’aborder le fond de l’affaire ; elle a commencé par rappeler que
                     Cuba, se prévalant du droit d’intervention conféré par le Statut aux Etats
                     parties à une convention dont l’interprétation est en cause, avait déposé
                     une déclaration d’intervention au titre de l’article 63 en sa qualité d’Etat
                     partie à la convention de La Havane relative au droit d’asile du
                     20 février 1928, et a rappelé également sa position générale sur le droit
                     d’asile. La Cour a en outre rappelé que la Colombie n’avait pas élevé
                     d’objection à la déclaration de Cuba, mais que le Pérou l’avait priée de la
                     déclarer irrecevable parce qu’il y voyait une tentative de recours d’un Etat
                     tiers contre l’arrêt du 20 novembre 1950 49.

                      47 Du côté des quatre demandeurs, le Royaume-Uni, la France, l’Italie et le Japon. La

                    CPJI a rendu son arrêt en l’instance principale le 17 août 1923.
                      48   Haya de la Torre (Colombie c. Pérou), arrêt, C.I.J. Recueil 1951, p. 71.
                      49   Ibid., p. 74‑76.

                                                                                                        31




4 CIJ1041.indb 59                                                                                             3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 31

                         45. Ayant ainsi établi le contexte, la Cour a commencé par observer
                    que toute intervention était une procédure incidente, et que par consé-
                    quent une déclaration d’intervention ne revêtait en droit ce caractère que
                    si elle avait réellement trait à l’objet de l’instance en cours. Elle a ensuite
                    rappelé que l’objet de l’affaire en cours était différent de celui de l’affaire
                    qu’elle avait réglée par son arrêt du 20 novembre 1950, puisqu’il s’agissait
                    de la remise aux autorités péruviennes de M. Haya de la Torre, question
                    que les Parties, en l’affaire précédente, n’avaient pas abordée dans leurs
                    conclusions, et qui ne pouvait donc avoir été tranchée par l’arrêt rendu en
                    ladite affaire.
                         46. La Cour a estimé que, dans ces conditions, le point qu’il importait
                    qu’elle vérifie était de savoir si l’intervention de Cuba avait bien pour
                    objet l’interprétation de la convention de La Havane relativement à
                    ­l’obligation qui pourrait incomber à la Colombie de remettre l’individu
                     concerné aux autorités péruviennes. Elle a noté que, lors des audiences,
                     Cuba avait expliqué que son intervention avait pour fondement la néces-
                     sité où se trouvait la Cour d’interpréter un nouvel aspect de la convention
                     de La Havane, aspect qu’elle n’avait pas eu à retenir dans son arrêt du
                     20 novembre 1950. Par conséquent, considérant qu’ainsi délimitée l’inter-
                     vention de Cuba répondait aux conditions de l’article 63, la Cour, le
                     16 mai 1951, a décidé de l’admettre 50.
                         47. Si, dans cette cause célèbre de 1951 (Haya de la Torre), la Cour a
                      admis Cuba à intervenir (au titre de l’article 63), les deux tentatives d’in-
                     tervention faites en vertu de l’article 63 du Statut dans des affaires ulté-
                     rieures n’ont pas connu une semblable issue ; la Cour a en effet conclu à
                     l’irrecevabilité des déclarations d’intervention. Ces deux précédents se
                     sont présentés bien avant que la Cour ne statue sur l’intervention dans
                     l’affaire relative aux Immunités juridictionnelles de l’Etat opposant l’Alle-
                     magne à l’Italie (2012) et dans la présente affaire ; ces deux cas se sont
                      présentés dans l’affaire des Activités militaires et paramilitaires au Nicara-
                      gua et contre celui‑ci, qui opposait le Nicaragua aux Etats‑Unis (C.I.J.
                     Recueil 1984, p. 392), et celle des Essais nucléaires, qui opposait la
                     ­Nouvelle‑Zélande à la France (C.I.J. Recueil 1995, p. 288).
                         48. Dans l’affaire des Activités militaires et paramilitaires au Nicaragua
                      et contre celui-ci (Nicaragua c. Etats-Unis) (ordonnance du 4 octobre
                      1984), El Salvador avait fait une déclaration d’intervention au titre de
                      l’article 63 du Statut en citant diverses conventions multilatérales aux-
                      quelles il était partie et sur lesquelles le Nicaragua avait selon lui fondé ses
                      conclusions tant sur la compétence de la Cour que sur le fond de l’affaire.
                      El Salvador affirmait que son intervention avait « pour but unique et
                      limité » de faire valoir que la Cour n’avait pas compétence pour connaître
                      de la requête du Nicaragua (p. 1‑2). La Cour déclara irrecevable la décla-
                      ration d’intervention d’El Salvador « en ce qu’elle se rapport[ait] à la
                      phase en cours de l’instance » (p. 216). Les opinions que plusieurs juges
                      ont estimé utile de joindre à l’ordonnance montrent que cette décision
                      50   Haya de la Torre (Colombie c. Pérou), arrêt, C.I.J. Recueil 1951, p. 76‑77.

                                                                                                         32




4 CIJ1041.indb 61                                                                                             3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 32

                    n’est pas allée de soi ; il en ressortait cependant qu’il ne faisait aucun
                    doute qu’il incombait à la Cour de vérifier dans chaque cas que les condi-
                    tions de recevabilité prévues par le Statut étaient réunies.
                       49. L’autre précédent s’est présenté en l’affaire des Essais nucléaires
                    (Nouvelle‑Zélande c. France), à la suite du dépôt d’une « demande d’exa-
                    men de la situation » au titre du paragraphe 63 de l’arrêt rendu par la
                    Cour en cette affaire le 20 décembre 1974. Par son ordonnance du 22 sep-
                    tembre 1995, la Cour décida que cette « demande d’examen de la situa-
                    tion » n’entrait pas dans les prévisions dudit paragraphe 63 et devait par
                    suite être écartée, et que les requêtes à fin d’intervention déposées (au titre
                    de l’article 62) par l’Australie, le Samoa, les Iles Salomon, les Iles Marshall
                    et les Etats fédérés de Micronésie, ainsi que les déclarations d’intervention
                    faites (au titre de l’article 63) par ces quatre derniers Etats, du fait qu’elles
                    relevaient toutes de procédures incidentes à celle concernant la demande
                    principale de la Nouvelle‑Zélande, devaient également être écartées.
                       50. L’adoption de cette ordonnance n’est pas non plus allée de soi,
                    comme en témoignent les opinions individuelles et les opinions dissidentes
                    que certains des juges y ont jointes. En cette affaire, des requêtes à fin
                    d’intervention avaient été déposées au titre de l’article 62 du Statut aussi
                    bien que des déclarations d’intervention au titre de l’article 63 ; or, adop-
                    tant une démarche quelque peu formaliste, la majorité des membres de la
                    Cour choisirent de les écarter, en dépit de l’importance et de la gravité de
                    la question en cause, celle de la protection de l’environnement de la région
                    du Pacifique Sud contre le risque de contamination radioactive, dans l’in-
                    térêt des populations de la Polynésie, de la Mélanésie et de la Micronésie.
                       51. Il me semble que ces deux précédents appelaient, de la part de la
                    Cour, l’adoption d’une attitude plus volontariste à l’égard des interven-
                    tions au titre aussi bien de l’article 63 du Statut que de l’article 62. Il y a
                    un an et demi, la Cour a eu raison d’admettre la requête à fin d’interven-
                    tion déposée par la Grèce au titre de l’article 62 en l’affaire des Immunités
                    juridictionnelles de l’Etat (voir supra), et elle a eu raison aujourd’hui d’au-
                    toriser la Nouvelle‑Zélande à intervenir en vertu de l’article 63 dans la
                    présente affaire. Dans une autre affaire récente où une requête à fin d’in-
                    tervention a été rejetée, des voix se sont élevées au sein de la Cour pour
                    défendre une attitude plus volontariste à l’égard de l’intervention 51.
                       52. Dans l’opinion individuelle que j’ai jointe à l’ordonnance rendue
                    par la Cour le 4 juillet 2011 en l’affaire des Immunités juridictionnelles de
                    l’Etat (Allemagne c. Italie), ordonnance par laquelle elle a admis la Grèce
                    à intervenir (au titre de l’article 62), il m’a paru utile d’observer ce qui suit :
                            « Par deux fois, la Cour a admis des demandes d’intervention :
                         l’une de ses Chambres l’a fait en l’affaire relative au Différend fronta-
                         lier terrestre, insulaire et maritime entre El Salvador et le Honduras

                        51 Différend territorial et maritime (Nicaragua c. Colombie), requête du Costa Rica à

                    fin d’intervention, arrêt, C.I.J. Recueil 2011 (II), opinion dissidente commune de MM. les
                    juges Cançado Trindade et Yusuf, p. 401‑413, par. 1‑29.

                                                                                                           33




4 CIJ1041.indb 63                                                                                                3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 33

                        (requête du Nicaragua à fin d’intervention, arrêt du 13 sep-
                        tembre 1990) (C.I.J. Recueil 1990, p. 92) et la Cour plénière l’a
                        elle‑même fait en l’affaire relative à la Frontière terrestre et maritime
                        entre le Cameroun et le Nigéria, dans son ordonnance du
                        21 octobre 1999 (C.I.J. Recueil 1999 (II), p. 1029) autorisant la Gui-
                        née équatoriale à intervenir. Ces deux affaires avaient trait à des
                        frontières terrestres et maritimes. Cette fois, avec l’ordonnance
                        qu’elle a adoptée ce 4 juillet 2011, la Cour autorise la Grèce à inter-
                        venir en l’affaire relative aux Immunités juridictionnelles de l’Etat,
                        domaine revêtant une très grande importance dans le développement
                        du droit international contemporain et aux fins de celui-ci. La Cour
                        en a ainsi décidé en exerçant toutes ses responsabilités en tant qu’or-
                        gane judiciaire principal des Nations Unies (article 92 de la Charte
                        des Nations Unies).
                            Contrairement aux affaires de délimitation terrestre et maritime,
                        ou à d’autres affaires portant principalement sur des questions bila-
                        térales, la présente affaire revêt un intérêt pour les Etats tiers, comme
                        la Grèce, autres que les deux Parties en litige devant la Cour. Le sujet
                        est étroitement lié à l’évolution actuelle du droit international lui-
                        même en ce qu’il intéresse, en définitive, tous les Etats, la commu-
                        nauté internationale dans son ensemble, et, selon moi, va dans le sens
                        d’une évolution vers un droit international véritablement universel.
                        �����������������������������������������������������������������������������������������������������������������
                            En autorisant la Grèce à intervenir, la présente ordonnance de la
                        Cour donne effet comme il convient au principe de la bonne adminis-
                        tration de la justice dans le contexte du cas d’espèce. » (C.I.J.
                        Recueil 2011 (II), p. 529‑530, par. 57-59 ; voir également infra.)


                                    VII. Intérêt collectif et garantie collective

                       53. Ces considérations m’amènent au point suivant de la présente opi-
                    nion. Comme je l’ai déjà souligné, le consentement des parties à l’instance
                    principale ne joue aucun rôle dans la procédure qui aboutit à la décision
                    que prend la Cour d’admettre ou non un Etat tiers à intervenir en vertu
                    de l’article 63 ou de l’article 62 du Statut ; la Cour est maîtresse de sa
                    compétence, et ses décisions transcendent le consentement des parties
                    (section V, supra). J’ai observé plus haut (par. 27) que les Etats parties à
                    des traités multilatéraux tenaient à apporter leur contribution à l’interpré-
                    tation rigoureuse de ces instruments. A mon sens, ce souci les motive
                    encore plus lorsqu’il s’agit de traités portant sur des questions d’intérêt
                    collectif et prévoyant la garantie collective du respect des obligations
                    contractées par les Etats parties.
                       54. En tout cas, il importe à mon avis de garder à l’esprit la nature du
                    traité en cause. Il importe également de garder à l’esprit les éléments
                    constitutifs de la règle générale d’interprétation des traités énoncés à l’ar-
                    ticle 31 des deux conventions de Vienne sur le droit des traités (celle

                                                                                                                                      34




4 CIJ1041.indb 65                                                                                                                            3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 34

                    de 1969 et celle de 1986), à savoir l’obligation d’interpréter le traité de
                    bonne foi, celle de respecter le sens du texte dans son contexte et celle
                    d’interpréter le traité à la lumière de son objet et de son but, éléments qui
                    interviennent le plus fréquemment dans l’interprétation des traités 52. La
                     règle générale énoncée au paragraphe 1 de l’article 31 des deux conven-
                    tions de Vienne repose sur le principe ut res magis valeat quam pereat, qui
                    coïncide avec ce qu’il est convenu d’appeler le principe de l’effet utile,
                    selon lequel les clauses conventionnelles doivent être interprétées dans un
                    sens qui les rende opérantes 53.
                        55. L’évolution du droit international peut avoir une incidence sur
                    ­l’interprétation du traité en cause. L’objet et le but du traité peuvent avoir
                     été précisés et développés par les parties elles‑mêmes (lorsqu’il s’agit d’un
                     traité classique) en application de certains préceptes de droit, ou par un
                     organe de supervision institué par le traité (cas des traités ayant un but de
                     protection). Lorsqu’il s’agit de protection (des personnes, de l’environne-
                    ment ou de l’intérêt général), le principe de l’effet utile revêt une impor-
                    tance particulière pour la détermination de la portée (éventuellement
                    élargie) des obligations conventionnelles correspondantes.
                        56. Les obligations correspondantes des Etats parties revêtent un
                    caractère essentiellement objectif ; elles sont exécutées collectivement, en
                    privilégiant les considérations d’intérêt général (voire d’ordre public), qui
                    transcendent les intérêts particuliers de ces Etats. La nature même des
                    traités se rapportant à des questions d’intérêt général ou commun, dont
                    l’exécution dépend de la garantie effective (des Etats parties), a une inci-
                    dence sur les modalités de leur interprétation. Il ne saurait en être autre-
                    ment.
                        57. Dans l’application des traités de cette nature, il n’y a pas place
                    pour des actes unilatéraux des Etats, ni même pour des concessions bila-
                    térales réciproques. Les Etats parties sont tenus par les obligations qu’ils
                    ont contractées de s’attacher collectivement à réaliser l’objet et à atteindre
                    les buts de celui‑ci. Ils ont des obligations positives énoncées dans le traité.
                    Les traités de cette sorte renferment dans leur préambule des éléments
                    importants pour leur interprétation, dont il est indispensable de tenir
                    compte.

                        52 Voir, entre autres, pour les aspects généraux, Maarten Bos, « Theory and Practice

                    of Treaty Interpretation », Netherlands International Law Review, vol. 27 (1980), p. 3‑38
                    et 135‑170 ; W. Lang, « Les règles d’interprétation codifiées par la convention de Vienne sur
                    le droit des traités et les divers types de traités », Österreichische Zeitschrift für öffentliches
                    Recht, vol. 24 (1973), p. 113‑173 ; Ch. De Visscher, Problèmes d’interprétation judiciaire en
                    droit international public, Paris, Pedone, 1963, p. 9‑264.
                        53 Voir, entre autres, M. K. Yasseen, « L’interprétation des traités d’après la conven-

                    tion de Vienne sur le droit des traités », RCADI, tome 151 (1976), p. 74 ; G. E. do Nasci-
                    mento e Silva, Conferência de Viena sobre o Direito dos Tratados, Rio de Janeiro, MRE,
                    1971, p. 34‑35 et 73‑74 ; I. M. Sinclair, The Vienna Convention on the Law of Treaties,
                    Manchester University Press/Oceana, 1973, p. 73‑75 ; F. Capotorti, « Il Diritto dei Trat-
                    tati Secondo la Convenzione di Vienna », Convenzione di Vienna sul Diritto dei Tratatti,
                    Padoue, Cedam, 1984, p. 35‑39.

                                                                                                                   35




4 CIJ1041.indb 67                                                                                                         3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 35

                       58. En ce qui concerne « les objectifs et les buts » 54 assignés à la conven-
                    tion internationale pour la réglementation de la chasse à la baleine
                    de 1946, il est clair que la conservation appropriée des peuplements
                    baleiniers prime le développement méthodique de l’industrie baleinière, vu
                    qu’elle en est une condition. La convention a donc pour but primordial la
                    conservation de toutes les espèces de baleines considérées. L’application
                    du principe de l’effet utile conduit à retenir une interprétation en ce sens
                    et à ne pas considérer la convention comme se ramenant à un moyen
                    d’assurer la rentabilité de l’industrie baleinière.
                       59. La convention, outre qu’elle prévoit le développement méthodique
                    de l’industrie baleinière, invoque « l’intérêt général » 55 et désigne les béné-
                    ficiaires de ce développement, les Etats parties reconnaissant expressé-
                    ment « que les nations du monde ont intérêt à sauvegarder, au profit des
                    générations futures, les grandes ressources naturelles représentées par l’es-
                    pèce baleinière » 56. Le dispositif de réglementation est exposé en détail
                    dans le règlement annexé à la convention. On ne manquera pas de relever
                    que le concept d’ordre public (ou bon ordre) avait déjà cours dans la
                    communauté internationale à l’époque de l’adoption de la convention.
                       60. La convention avait donc, et a d’ailleurs toujours, pour objectif
                    général la protection, au profit des générations futures de toutes les nations,
                    de toutes les espèces de baleines contre la surexploitation, le développe-
                    ment méthodique de l’industrie baleinière étant subordonné à cette protec-
                    tion. Il importait donc, sur cette base, d’éviter les conflits ou différends, et
                    le développement (méthodique) de l’industrie baleinière ne devait pas com-
                    promettre l’utilisation des océans selon les principes de l’ordre public. Les
                    objectifs de la convention de 1946 révèlent la nature de cet instrument,
                    dont l’application transcende de beaucoup les relations bilatérales entre
                    Etats parties. La présente décision de la Cour concernant une intervention
                    aux fins de l’interprétation de l’article VIII de la convention doit à mon
                    sens être considérée en gardant à l’esprit la nature de celle‑ci.


                                            VIII. La dimension préventive

                       61. L’adoption par la Cour d’une conception volontariste de l’interven-
                    tion fondée sur l’article 63 du Statut dans les instances judiciaires interna-
                    tionales semble en principe justifiée lorsqu’il s’agit d’interpréter une clause
                    d’un traité multilatéral tel que la convention de 1946, laquelle a pour
                    objectif premier la conservation de toutes les espèces de baleines pour le
                    bien des générations futures de toutes les nations. Pareil objectif procède
                    de la notion d’équité entre les générations. M’étant beaucoup intéressé à la
                    dimension temporelle à long terme et au concept d’équité entre les généra-
                    tions dans l’opinion individuelle (section IX, p. 177‑184, par. 114‑131) que

                      54 Expression employée au paragraphe 2 de l’article V et à l’article VI de la convention.
                      55 Quatrième alinéa du préambule.
                      56 Premier alinéa du préambule [les italiques sont de moi].



                                                                                                            36




4 CIJ1041.indb 69                                                                                                 3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 36

                    j’ai jointe à l’arrêt du 20 avril 2010 en l’affaire des Usines de pâte à papier
                    sur le fleuve Uruguay (Argentine c. Uruguay) (C.I.J. Recueil 2010 (I)), je
                    me bornerai ici à renvoyer aux réflexions que j’y ai exposées. Il importe en
                    la présente affaire de ne pas négliger la dimension préventive de la conven-
                    tion de 1946. Les Etats parties sont censés, en conformité avec elle, faire
                    preuve de la diligence voulue pour éviter toute action dommageable qui
                    pourrait avoir des prolongements à long terme.
                       62. Les incertitudes qui subsistent au sujet du concept d’intervention
                    dans les instances judiciaires tiennent à des difficultés anciennes et nou-
                    velles auxquelles se heurte actuellement la justice internationale 57 alors
                    que s’élargit le champ de la juridiction tant ratione materiae que
                    ratione personae de ses organes. Les tribunaux internationaux ne doivent
                    pas éluder ces incertitudes ; il leur faut considérer le concept d’interven-
                    tion en prêtant l’attention voulue à l’évolution contemporaine de la doc-
                    trine concernant les instances judiciaires internationales, ainsi que la
                    nature des traités multilatéraux dont l’interprétation est en cause.
                       63. Comme la Cour l’a elle‑même souligné, l’article 63 de son Statut
                    prévoit l’intervention de droit (supra), lorsque l’Etat qui souhaite interve-
                    nir entend limiter son intervention à « la question qu’il s’agit d’interpréter
                    en l’espèce [,] et n’autorise pas une intervention générale en l’affaire » 58.
                    D’après sa déclaration d’intervention, il ne semble pas que la Nou-
                    velle‑Zélande recherche une « intervention générale » dans la présente
                    affaire. Elle y dit qu’elle entend se faire entendre de la Cour sur un point
                    précis d’interprétation de l’article VIII de la convention de 1946. La
                    déclaration de la Nouvelle‑­Zélande a donc un objet dûment circonscrit, et
                    la Cour a eu raison de la déclarer recevable.


                           IX. La résurrection de l’intervention dans le règlement
                               des différends portés récemment devant la Cour

                        64. La décision prise par la Cour dans la présente ordonnance en
                    l­’affaire de la Chasse à la baleine dans l’Antarctique est significative : à en
                    juger par la pratique récente de la Cour, il est fort possible que nous assis-
                     tions depuis quelque temps à la résurrection de l’intervention dans les ins-
                     tances introduites devant elle. J’ai déjà formulé cette observation dans
                     l’opinion individuelle que j’ai jointe à l’ordonnance du 4 juillet 2011 par
                    laquelle la Cour a autorisé la Grèce à intervenir dans l’affaire des Immuni-
                     tés juridictionnelles de l’Etat (Allemagne c. Italie). En relativement peu de
                     temps, la Cour a affirmé sa position sur l’intervention fondée sur l’ar-
                     ticle 62 du Statut (dans l’ordonnance de 2011) aussi bien que sur celle
                     fondée sur l’article 63 (dans la présente ordonnance).

                       57 E. Jouannet, « Quelques perspectives théoriques : incertitudes sur le tiers et désordres

                    de la justice internationale », Le tiers à l’instance devant les juridictions internationales
                    (H. Ruiz Fabri et J.‑M. Sorel, dir. publ.), Paris, Pedone, 2005, p. 260‑263.
                       58 Plateau continental (Tunisie/Jamahiriya arabe libyenne), requête à fin d’intervention,

                    arrêt, C.I.J. Recueil 1981, p. 15, par. 26.

                                                                                                               37




4 CIJ1041.indb 71                                                                                                    3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 37

                       65. Il me paraît utile de revenir sur cette question à propos de la pré-
                    sente ordonnance, par laquelle la Cour a statué favorablement sur la rece-
                    vabilité de la déclaration d’intervention de la Nouvelle‑Zélande en l’affaire
                    de la Chasse à la baleine dans l’Antarctique (Australie c. Japon). A deux
                    reprises, dans les années 1990, la Cour avait admis l’intervention d’un
                    Etat tiers dans un différend de délimitation terrestre et maritime : le Diffé-
                    rend frontalier terrestre, insulaire et maritime (El Salvador/Honduras)
                    (requête du Nicaragua à fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 92)
                    et l’affaire relative à la Frontière terrestre et maritime entre le Cameroun et
                    le Nigéria (requête de la Guinée équatoriale à fin d’intervention, ordonnance
                    du 21 octobre 1999, C.I.J. Recueil 1999 (II), p. 1029).
                       66. Dans une affaire plus récente, celle relative aux Immunités juridic-
                    tionnelles de l’Etat, et dans la présente affaire, la Cour, par deux ordon-
                    nances, a admis l’intervention dans des instances se rapportant à deux
                    sujets qui revêtent une grande importance dans et pour le développement
                    du droit international, à savoir la compatibilité du droit d’accès à la jus-
                    tice et des immunités de l’Etat, et la faune, la flore et les ressources
                    marines considérées du point de vue de la protection internationale de
                    l’environnement. Il semble donc que l’intervention soit enfin devenue une
                    possibilité bien réelle lorsque les circonstances, comme celles constituant
                    le contexte de ces deux affaires, mettent en jeu des questions qui inté-
                    ressent la communauté internationale tout entière.
                       67. Il s’est révélé récemment que l’intervention, restée en sommeil au
                    Palais de la Paix presque tout au long de l’histoire de la Cour, était sortie
                    d’une torpeur qui avait pu la faire croire morte, et que depuis cette résur-
                    rection elle s’affirmait avec une vigueur nouvelle. En admettant l’interven-
                    tion dans les deux affaires que je viens de citer, dans des contextes mettant
                    en jeu des questions de grande importance, la Cour a su se montrer à la
                    hauteur des responsabilités qui lui incombent en tant qu’organe judiciaire
                    principal des Nations Unies (article 92 de la Charte). A la différence des
                    affaires de délimitation terrestre et maritime et des autres affaires qui se
                    rapportent principalement à des questions d’ordre bilatéral, ces deux der-
                    nières affaires, outre les Parties, intéressent les Etats tiers.
                       68. Les questions en cause dans ces deux affaires (supra) sont à mon
                    sens clairement et profondément liées à l’évolution du droit international
                    contemporain dans le sens d’une véritable universalité. Cette résurgence
                    de l’intervention, qui s’inscrit dans l’univers conceptuel du droit des gens,
                    est d’excellent augure en ce qu’elle favorise la bonne administration de la
                    justice, d’une justice attentive non seulement aux besoins des Etats direc-
                    tement concernés, mais aussi à ceux de la communauté internationale
                    dans son ensemble.


                                             X. Observations finales

                       69. En statuant favorablement sur la recevabilité de la déclaration
                    d’intervention de la Nouvelle‑Zélande en la présente affaire, la Cour, à

                                                                                                38




4 CIJ1041.indb 73                                                                                     3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 38

                    mon sens, a donné effet comme il convenait au principe de la bonne admi-
                    nistration de la justice. J’ai fait la même observation, il y a un an et demi,
                    dans mon opinion individuelle (par. 59) jointe à l’ordonnance du 4 juil-
                    let 2011 en l’affaire relative aux Immunités juridictionnelles de l’Etat (Alle-
                    magne c. Italie). L’importance de ce point justifie à mon avis la répétition.
                    

                       70. Il se trouve que, dans la présente ordonnance, la Cour a abordé le
                    principe de la bonne administration de la justice à propos d’autres argu-
                    ments qui lui étaient présentés (ordonnance, par. 17‑19), arguments qui
                    ne se rapportent qu’accessoirement au concept d’intervention (au titre de
                    l’article 63) et ne concernent pas son essence même. Il est vrai que, comme
                    le dit la Cour (par. 18), une intervention fondée sur l’article 63 du Statut
                    n’a pas et ne peut pas avoir d’incidence sur l’égalité procédurale des Par-
                    ties. La Cour a eu raison de considérer (par. 19) que la déclaration d’in-
                    tervention de la Nouvelle‑Zélande était conforme aux dispositions de
                    l’article 63 et répondait aux conditions énoncées à l’article 82 du Règle-
                    ment de la Cour, et qu’elle était par conséquent recevable. J’ajouterai
                    qu’elle l’était avec ou sans le consentement des Parties.
                       71. Dans des circonstances telles que celles qui entourent la présente
                    affaire, il faut se départir de l’optique bilatérale dans laquelle sont tradi-
                    tionnellement abordées les affaires portées devant la Cour. Cette tendance
                    à privilégier le bilatéral a également été pendant longtemps celle des
                    auteurs qui ont traité de la question de l’intervention 59. Il est grand temps
                    de renoncer à un dogmatisme suranné, vestige de l’ancienne pratique
                    arbitrale, qui porte à l’immobilisme. La présente affaire de la Chasse à la
                    baleine dans l’Antarctique, à la différence des affaires de délimitation ter-
                    restre et maritime et des autres affaires qui se rapportent principalement
                    à des questions d’ordre bilatéral, intéresse non seulement les parties au
                    différend, mais aussi les Etats tiers parties à la convention pour la régle-
                    mentation de la chasse à la baleine de 1946. La convention porte sur plu-
                    sieurs questions d’intérêt commun ou général, et elle doit être mise en
                    œuvre collectivement par les Etats parties afin que l’utilisation des océans
                    satisfasse aux principes dont procède l’ordre public.
                       72. Dans la présente ordonnance, la Cour s’est bornée à considérer les
                    points soulevés par les trois Etats concernés tels qu’ils avaient été formu-
                    lés par eux. Pressée par les délais qu’elle s’était elle‑même imposés, elle
                    s’est abstenue de s’étendre sur les questions de fond se rapportant à l’es-

                      59   Je me bornerai à citer un exemple :
                           « l’évolution historique du droit international a toujours révélé une réticence générale
                           à l’égard de l’intervention de tiers dans le règlement judiciaire (ou arbitral) des diffé-
                           rends bilatéraux. De fait, ces interventions ont toujours été présentées comme des
                           exceptions au principe général res judicata inter alios acta, et rien dans l’expérience ou
                           la pratique judiciaire internationale moderne ne justifie qu’on s’écarte radicalement
                           de cette façon de voir. » (S. Rosenne, Intervention in the International Court of Justice,
                           op. cit. supra note 22, p. 190.)

                                                                                                                  39




4 CIJ1041.indb 75                                                                                                       3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 39

                    sence de l’intervention au titre de l’article 63 du Statut. J’ai pour ma part
                    tenu, malgré les astreintes de temps, à exposer mes réflexions sur ces ques-
                    tions dans la présente opinion. Cela fait des années que certains auteurs
                    espèrent des éclaircissements sur le sens et la portée de l’intervention fon-
                    dée sur l’article 63 du Statut.
                       73. C’est précisément de tels éclaircissements que j’ai tenté d’apporter,
                    autant que je le pouvais, dans la présente opinion. Le défaut d’éclaircisse-
                    ments suffisants a été imputé à la relative rareté des interventions de droit
                    fondées sur l’article 63. Cependant, même dans les cas où, comme dans la
                    présente affaire, elle a statué sur une déclaration d’intervention au titre de
                    l’article 63, la Cour n’a pas fourni des explications suffisantes ou entière-
                    ment satisfaisantes ; cela étant, elle a heureusement pris la bonne décision
                    en rendant son ordonnance d’aujourd’hui.
                       74. Les éclaircissements fournis sur la question, quels qu’ils soient,
                    pourraient d’ailleurs fort bien se révéler à l’avenir n’être pas entièrement
                    satisfaisants. Un point semble cependant clairement établi : le développe-
                    ment progressif du droit international, quelque direction qu’il prenne, est
                    particulièrement lent, à tel point que tout progrès paraît être l’aboutisse-
                    ment d’un raisonnement constructif intervenu dans un rare moment, un
                    éclair de lucidité. Quoi qu’il en soit, et pour ne pas accabler injustement
                    les juristes (mes confrères), il faut admettre que le droit n’est pas une
                    « science exacte », ce qui du reste est peut‑être une bonne chose. Après
                    tout, ce que nous tenons aujourd’hui pour « exact » pourrait bien, avec le
                    temps, se révéler ne pas l’être autant que nous le pensions ou le suppo-
                    sions. L’œuvre qui s’accomplit dans le domaine du droit touche à « ce qui
                    doit être », notion qu’exprime bien le verbe allemand Sollen (et qui compte
                    tant pour les êtres humains), si bien que l’insatisfaction peut sembler être
                    fatalement le lot de ceux qui travaillent à cette œuvre.
                       75. Il faut dire que réaliser ce qui doit être (ou du moins résoudre l’an-
                    tagonisme entre Sein et Sollen) demande un effort de réflexion et non sim-
                    plement l’application automatique des normes existantes. De nos jours,
                    lorsqu’il s’agit d’application automatique, les ordinateurs font parfaite-
                    ment l’affaire. On ne peut pas présumer que le travail nécessaire de
                    réflexion (qui demande beaucoup plus d’effort) est toujours accompli, et
                    c’est pourquoi il y a lieu d’être satisfait lorsqu’on constate un certain pro-
                    grès, fruit d’une réflexion inspirée par les impératifs de la justice. L’ordon-
                    nance par laquelle la Cour, ce 6 février 2013, vient de conclure à la
                    recevabilité de la déclaration d’intervention faite par la Nouvelle‑Zélande
                    en vertu de l’article 63 du Statut est le signe d’un tel progrès, tout comme
                    l’était, voici un an et demi, l’ordonnance du 4 juillet 2011, par laquelle, en
                    l’affaire relative aux Immunités juridictionnelles de l’Etat, elle a admis la
                    requête à fin d’intervention déposée par la Grèce en vertu de l’article 62.
                       76. Ainsi, fort heureusement, notre travail ne nous voue pas inélucta-
                    blement à la frustration. Il est marqué aussi par des moments, des éclairs
                    de lumière qui devraient être un motif de satisfaction pour ceux qui
                    œuvrent au développement progressif du droit international et à la réali-
                    sation de la justice internationale. Les deux cas que je viens de mention-

                                                                                                40




4 CIJ1041.indb 77                                                                                     3/03/14 10:42

                chasse à la baleine dans l’antarctique (op. ind. cançado trindade) 40

                    ner, où la Cour a admis l’intervention fondée tant sur l’article 62 que sur
                    l’article 63 de son Statut (par ses ordonnances du 4 juillet 2011 et de ce
                    6 février 2013, respectivement), constituent de bons exemples de l’évolu-
                    tion qui se manifeste dans ce sens. La résurgence progressive de l’interven-
                    tion dans le règlement des différends internationaux portés devant la
                    Cour mondiale peut, à mon sens, contribuer utilement à l’instauration, de
                    notre vivant, d’un ordre juridique international plus cohérent. Après tout,
                    l’intervention dans les instances, qui fournit à la Cour des éléments sup-
                    plémentaires sur lesquels appuyer ses délibérations et son raisonnement,
                    peut contribuer au développement progressif du droit international
                    lui‑même, en particulier lorsque des questions d’intérêt collectif ou com-
                    mun et des obligations de garantie collective sont en cause.

                                            (Signé) Antônio Augusto Cançado Trindade.




                                                                                             41




4 CIJ1041.indb 79                                                                                  3/03/14 10:42

